
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2352
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Job Creation Through
			 Entrepreneurship Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Establishment of Veterans Business Center
				program
					Sec. 101. Veterans Business Center program.
					Sec. 102. Reporting requirement for interagency task
				force.
					Sec. 103. Comptroller General study of small business concerns
				owned and controlled by veterans.
					Title II—Educating and networking entrepreneurs through today’s
				technology
					Sec. 201. Educating entrepreneurs through
				technology.
					Title III—Enhancing Native American entrepreneurship
					Sec. 301. Office of Native American Affairs; Tribal Business
				Information Centers program.
					Sec. 302. Small Business Development Center assistance to
				Indian tribe members, Alaska Natives, and Native Hawaiians.
					Title IV—Broadening the Women’s Business Center
				program
					Sec. 401. Notification of grants; publication of grant
				amounts.
					Sec. 402. Communications.
					Sec. 403. Funding.
					Sec. 404. Performance and planning.
					Sec. 405. National Women’s Business Council.
					Sec. 406. Applicant evaluation criteria.
					Title V—SCORE Program improvements
					Sec. 501. Expansion of volunteer representation and benchmark
				reports.
					Sec. 502. Mentoring and networking.
					Sec. 503. Name of program changed to SCORE.
					Sec. 504. Authorization of appropriations.
					Title VI—Expanding entrepreneurship
					Sec. 601. Expanding entrepreneurship.
					Title VII—Modernizing the Small Business Development Center
				Program
					Sec. 701. Small business development centers operational
				changes.
					Sec. 702. Access to credit and capital.
					Sec. 703. Procurement training and assistance.
					Sec. 704. Green entrepreneurs training program.
					Sec. 705. Main street stabilization.
					Sec. 706. Prohibition on program income being used as matching
				funds.
					Sec. 707. Authorization of appropriations.
					Sec. 708. Small Manufacturers transition assistance
				program.
					Title VIII—Microenterprise training center program
					Sec. 801. Microenterprise training center program.
					Title IX—Military entrepreneurs program
					Sec. 901. Military entrepreneurs program.
					Title X—Rural Entrepreneurship Advisory Council
					Sec. 1001. Rural Entrepreneurship Advisory Council.
					Title XI—Assistance related to carbon emission tax
					Sec. 1101. Assistance related to carbon emission
				tax.
				
			IEstablishment of
			 Veterans Business Center program
			101.Veterans
			 Business Center programSection 32 of the Small Business Act
			 (15 U.S.C.
			 657b) is amended—
				(1)in subsection (f),
			 by inserting (other than subsections (g), (h), and (i)) after
			 this section; and
				(2)by adding at the
			 end the following:
					
						(g)Veterans
				Business Center program
							(1)In
				generalThe Administrator shall establish a Veterans Business
				Center program within the Administration to provide entrepreneurial training
				and counseling to veterans in accordance with this subsection.
							(2)DirectorThe
				Administrator shall appoint a Director of the Veterans Business Center program,
				who shall implement and oversee such program and who shall report directly to
				the Associate Administrator for Veterans Business Development.
							(3)Designation of
				Veterans Business CentersThe Director shall establish by
				regulation an application, review, and notification process to designate
				entities as veterans business centers for purposes of this section. The
				Director shall make publicly known the designation of an entity as a veterans
				business center and the award of a grant to such center under this
				subsection.
							(4)Funding for
				veterans business centers
								(A)Initial
				grantsThe Director is
				authorized to make a grant (hereinafter in this subsection referred to as an
				initial grant) to each veterans business center each year for
				not more than 5 years in the amount of $200,000.
								(B)Growth funding
				grantsAfter a veterans
				business center has received 5 years of initial grants under subparagraph (A),
				the Director is authorized to make a grant (hereinafter in this subsection
				referred to as a growth funding grant) to such center each year
				for not more than 3 years in the amount of $150,000. After such center has
				received 3 years of growth funding grants, the Director shall require such
				center to meet performance benchmarks established by the Director to be
				eligible for growth funding grants in subsequent years.
								(5)Center
				responsibilitiesEach veterans business center receiving a grant
				under this subsection shall use the funds primarily on veteran entrepreneurial
				development, counseling of veteran-owned small businesses through one-on-one
				instruction and classes, and providing government procurement assistance to
				veterans.
							(6)Matching
				fundsEach veterans business
				center receiving a grant under this subsection shall be required to provide a
				non-Federal match of 50 percent of the Federal funds such center receives under
				this subsection. The Director may issue to a veterans business center, upon
				request, a waiver from all or a portion of such matching requirement upon a
				determination of hardship. The Director may waive the matching funds
				requirement under this paragraph with respect to veterans business centers that
				serve communities with a per capita income less than 75 percent of the national
				per capita income and an unemployment rate at least 150 percent higher than the
				national average.
							(7)Targeted
				areasThe Director shall give
				priority to applications for designations and grants under this subsection that
				will establish a veterans business center in a geographic area, as determined
				by the Director, that is not currently served by a veterans business center and
				in which—
								(A)the population of
				veterans exceeds the national median of such measure; or
								(B)the population of veterans of Operation
				Iraqi Freedom or Operation Enduring Freedom exceeds the national median of such
				measure.
								(8)Training
				programThe Director shall
				develop and implement, directly or by contract, an annual training program for
				the staff and personnel of designated veterans business centers to provide
				education, support, and information on best practices with respect to the
				establishment and operation of such centers. The Director shall develop such
				training program in consultation with veterans business centers, the
				interagency task force established under subsection (c), and veterans service
				organizations.
							(9)Inclusion of
				other organizations in programUpon the date of the enactment of
				this subsection, each Veterans Business Outreach Center established by the
				Administrator under the authority of section 8(b)(17) and each center that
				received funds during fiscal year 2006 from the National Veterans Business
				Development Corporation established under section 33 and that remains in
				operation shall be treated as designated as a veterans business center for
				purposes of this subsection and shall be eligible for grants under this
				subsection.
							(10)Rural
				areasThe Director shall
				submit annually to the Administrator a report on whether a sufficient
				percentage, as determined by the Director, of veterans in rural areas have
				adequate access to a veterans business center. If the Director submits a report
				under this paragraph that does not demonstrate that a sufficient percentage of
				veterans in rural areas have adequate access to a veterans business center, the
				Director shall give priority during the 1-year period following the date of the
				submission of such report to applications for designations and grants under
				this subsection that will establish veterans business centers in rural
				areas.
							(11)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subsection $12,000,000 for
				fiscal year 2010 and $14,000,000 for fiscal year 2011.
							(h)Additional
				grants available to veterans business centers
							(1)Access to
				capital grant program
								(A)In
				generalThe Director of the
				Veterans Business Center program shall establish a grant program under which
				the Director is authorized to make, to veterans business centers designated
				under subsection (g), grants for the following:
									(i)Developing
				specialized programs to assist veteran-owned small businesses to secure capital
				and repair damaged credit.
									(ii)Providing informational seminars on
				securing loans to veteran-owned small businesses.
									(iii)Providing
				one-on-one counseling to veteran-owned small businesses to improve the
				financial presentations of such businesses to lenders.
									(iv)Facilitating the
				access of veteran-owned small businesses to both traditional and
				non-traditional financing sources.
									(v)Providing one-on-one or group counseling to
				owners of small business concerns who are members of the reserve components of
				the armed forces, as specified in
				section
				10101 of title 10, United States Code, to assist such owners to
				effectively prepare their small businesses for periods when such owners are
				deployed in support of a contingency operation.
									(vi)Developing specialized programs to assist
				unemployed veterans to become entrepreneurs.
									(B)Award
				sizeThe Director may not
				award a veterans business center more than $75,000 in grants under this
				paragraph.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2010 and 2011.
								(2)Procurement
				assistance grant program
								(A)In
				generalThe Director shall
				establish a grant program under which the Director is authorized to make, to
				veterans business centers designated under subsection (g), grants for the
				following:
									(i)Assisting
				veteran-owned small businesses to identify contracts that are suitable to such
				businesses.
									(ii)Preparing veteran-owned small businesses to
				be ready as subcontractors and prime contractors for contracts made available
				through the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5) through training and business advisement, particularly
				with respect to the construction trades.
									(iii)Providing
				veteran-owned small businesses technical assistance with respect to the Federal
				procurement process, including assisting such businesses to comply with Federal
				regulations and bonding requirements.
									(B)Award
				sizeThe Director may not
				award a veterans business center more than $75,000 in grants under this
				paragraph.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2010 and 2011.
								(3)Service-disabled
				veteran-owned small business grant program
								(A)In
				generalThe Director shall
				establish a grant program under which the Director is authorized to make, to
				veterans business centers designated under subsection (g), grants for the
				following:
									(i)Developing outreach programs for
				service-disabled veterans to promote self-employment opportunities.
									(ii)Providing training to service-disabled
				veterans with respect to business plan development, marketing, budgeting,
				accounting, and merchandising.
									(iii)Assisting service-disabled veteran-owned
				small businesses to locate and secure business opportunities.
									(B)Award
				sizeThe Director may not
				award a veterans business center more than $75,000 in grants under this
				paragraph.
								(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2010 and 2011.
								(i)Veterans
				entrepreneurial development summit
							(1)In
				generalThe Director of the
				Veterans Business Center program is authorized to carry out an event, once
				every two years, for the purpose of providing networking opportunities,
				outreach, education, training, and support to veterans business centers funded
				under this section, veteran-owned small businesses, veterans service
				organizations, and other entities as determined appropriate for inclusion by
				the Director. Such event shall include education and training with respect to
				improving outreach to veterans in areas of high unemployment.
							(2)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $450,000 for fiscal
				years 2010 and 2011.
							(j)Inclusion of
				surviving spousesFor
				purposes of subsections (g), (h), and (i) the following apply:
							(1)The term veteran includes a
				surviving spouse of the following:
								(A)A member of the
				Armed Forces, including a reserve component thereof.
								(B)A veteran.
								(2)The term veteran-owned small
				business includes a small business owned by a surviving spouse of the
				following:
								(A)A member of the
				Armed Forces, including a reserve component thereof.
								(B)A veteran.
								(k)Inclusion of
				reserve componentsFor
				purposes of subsections (g), (h), and (i) the following apply:
							(1)The term
				veteran includes a member of the reserve components of the armed
				forces as specified in
				section
				10101 of title 10, United States Code.
							(2)The term veteran-owned small
				business includes a small business owned by a member of the reserve
				components of the armed forces as specified in
				section
				10101 of title 10, United States
				Code.
							.
				102.Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act
			 (15 U.S.C.
			 657b(c)) is amended by adding at the end the following:
				
					(4)ReportThe Administrator shall submit to Congress
				biannually a report on the appointments made to and activities of the task
				force.
					.
			103.Comptroller
			 General study of small business concerns owned and controlled by
			 veteransThe Comptroller
			 General shall carry out a study on the effects of this Act and the amendments
			 made by this Act on small business concerns owned and controlled by veterans
			 and submit to Congress a report on the results of such study. Such report shall
			 include the recommendations of the Comptroller General with respect to how this
			 Act and the amendments made by this Act may be implemented to more effectively
			 serve small business concerns owned and controlled by veterans.
			IIEducating and
			 networking entrepreneurs through today’s technology
			201.Educating
			 entrepreneurs through technologyThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by redesignating section 44 as section 47 and
			 by inserting the following new section after section 43:
				
					44.Educating and
				networking entrepreneurs through technology
						(a)PurposeThe purpose of this section is to provide
				distance learning and opportunities for the exchange of peer-to-peer technical
				assistance through online networking to potential and existing entrepreneurs
				through the use of technology.
						(b)DefinitionAs used in this section, the term
				qualified third-party vendor means an entity with experience in
				distance learning content or communications technology, or both, with the
				ability to utilize on-line, satellite, video-on-demand, and connected
				community-based organizations to distribute and conduct distance learning and
				establish an online network for use by potential and existing entrepreneurs to
				facilitate the exchange of peer-to-peer technical assistance related to
				entrepreneurship, credit management, financial literacy, and Federal small
				business development programs.
						(c)AuthorityThe Administrator shall contract with
				qualified third-party vendors for entrepreneurial training content, the
				development of communications technology that can distribute content under this
				section throughout the United States, and the establishment of a nationwide,
				online network for the exchange of peer-to-peer technical assistance. The
				Administrator shall contract with at least two qualified third-party vendors to
				develop content.
						(d)ContentThe Administrator shall ensure that the
				content referred to in subsection (c) is timely and relevant to entrepreneurial
				development and can be successfully communicated remotely to an audience
				through the use of technology. The Administrator shall, to the maximum extent
				practicable, promote content that makes use of technologies that allow for
				remote interaction by the content provider with an audience. The Administrator
				shall ensure that the content is catalogued and accessible to small businesses
				on-line or through other remote technologies.
						(e)Communications
				technologyThe Administrator
				shall ensure that the communications technology referred to in subsection (c)
				is able to distribute content throughout all 50 States and the territories of
				the United States to small business concerns, home-based businesses, Small
				Business Development Centers, Women’s Business Centers, Veterans Business
				Centers, SCORE chapters, and the Small Business Administration and network
				entrepreneurs throughout all 50 States and the territories of the United States
				to allow for peer-to-peer learning through the creation of a location online
				that allows entrepreneurs and small business owners the opportunity to exchange
				technical assistance through the sharing of information. To the extent
				possible, the qualified third-party vendor should deliver the content and
				facilitate the networking using broadband technology.
						(f)Reports to
				CongressThe Administrator
				shall submit a report to Congress 6 months after the date of the enactment of
				this section containing an analysis of the Small Business Administration’s
				progress in implementing this section. The Administrator shall submit a report
				to Congress 1 year after the date of the enactment of this section and annually
				thereafter containing the number of presentations made under this section, the
				number of small businesses served under this section, the extent to which this
				section resulted in the establishment of new businesses, and feedback on the
				usefulness of this medium in presenting entrepreneurial education and
				facilitating the exchange of peer-to-peer technical assistance throughout the
				United States.
						(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $2,000,000 for each of the fiscal years 2010 and
				2011.
						.
			IIIEnhancing Native
			 American entrepreneurship
			301.Office of
			 Native American Affairs; Tribal Business Information Centers program
				(a)Associate
			 AdministratorSection 4(b)(1)
			 of the Small Business Act (15 U.S.C. 633(b)(1)) is
			 amended—
					(1)by striking
			 five Associate Administrators and inserting six Associate
			 Administrators; and
					(2)by inserting after vested in the
			 Administration. the following: One such Associate Administrator
			 shall be the Associate Administrator for Native American Affairs, who shall
			 administer the Office of Native American Affairs established under section
			 45..
					(b)EstablishmentThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by inserting after section 44, as added by
			 section 201 of this Act, the following:
					
						45.Office of Native
				American Affairs and Tribal Business Information Centers Program
							(a)Office of Native
				American Affairs
								(1)EstablishmentThere is established in the Administration
				an Office of Native American Affairs (hereinafter referred to in this
				subsection as the Office).
								(2)Associate
				AdministratorThe Office
				shall be administered by an Associate Administrator appointed under section
				4(b)(1).
								(3)ResponsibilitiesThe Office shall have the following
				responsibilities:
									(A)Developing and
				implementing tools and strategies to increase Native American
				entrepreneurship.
									(B)Expanding the access of Native American
				entrepreneurs to business training, financing, and Federal small business
				contracts.
									(C)Expanding outreach
				to Native American communities and marketing entrepreneurial development
				services to such communities.
									(D)Representing the
				Administration with respect to Native American economic development
				matters.
									(4)Coordination and
				oversight functionThe Office shall provide oversight with
				respect to and assist the implementation of all Administration initiatives
				relating to Native American entrepreneurial development.
								(5)Authorization of
				appropriationsTo carry out this subsection, there is authorized
				to be appropriated to the Administrator $2,000,000 for each of fiscal years
				2010 and 2011.
								(b)Tribal Business
				Information Centers Program
								(1)EstablishmentThe Administrator is authorized to operate,
				alone or in coordination with other Federal departments and agencies, a Tribal
				Business Information Centers program that provides Native American populations
				with business training and entrepreneurial development assistance.
								(2)Designation of
				centersThe Administrator
				shall designate entities as centers under the Tribal Business Information
				Centers program.
								(3)Administration
				supportThe Administrator may contribute agency personnel and
				resources to the centers designated under paragraph (2) to carry out this
				subsection.
								(4)Grant
				programThe Administrator is authorized to make grants of not
				more than $300,000 to centers designated under paragraph (2) for the purpose of
				providing Native Americans the following:
									(A)Business workshops.
									(B)Individualized
				business counseling.
									(C)Entrepreneurial
				development training.
									(D)Access to computer
				technology and other resources to start or expand a business.
									(5)RegulationsThe Administrator shall by regulation
				establish a process for designating centers under paragraph (2) and making the
				grants authorized under paragraph (4).
								(6)Definition of
				AdministratorIn this
				subsection, the term Administrator means the Administrator, acting
				through the Associate Administrator administering the Office of Native American
				Affairs.
								(7)Authorization of
				appropriationsTo carry out this subsection, there is authorized
				to be appropriated to the Administrator $15,000,000 for fiscal year 2010 and
				$17,000,000 for fiscal year 2011.
								(c)Definition of
				Native AmericanThe term Native American means an
				Indian tribe member, Alaska Native, or Native Hawaiian as such are defined in
				section 21(a)(8) of this
				Act.
							.
				302.Small Business
			 Development Center assistance to Indian tribe members, Alaska Natives, and
			 Native Hawaiians
				(a)In
			 generalSection 21(a) of the Small
			 Business Act (15 U.S.C. 648(a)) is amended by
			 adding at the end the following:
					
						(8)Additional grant
				to assist Indian tribe members, Alaska Natives, and Native Hawaiians
							(A)In
				generalAny applicant in an eligible State that is funded by the
				Administration as a Small Business Development Center may apply for an
				additional grant to be used solely to provide services described in subsection
				(c)(3) to assist with outreach, development, and enhancement on Indian lands of
				small business startups and expansions owned by Indian tribe members, Alaska
				Natives, and Native Hawaiians.
							(B)Eligible
				StatesFor purposes of subparagraph (A), an eligible State is a
				State that has a combined population of Indian tribe members, Alaska Natives,
				and Native Hawaiians that comprises at least 1 percent of the State’s total
				population, as shown by the latest available census.
							(C)Grant
				applicationsAn applicant for a grant under subparagraph (A)
				shall submit to the Administration an application that is in such form as the
				Administration may require. The application shall include information regarding
				the applicant’s goals and objectives for the services to be provided using the
				grant, including—
								(i)the capability of
				the applicant to provide training and services to a representative number of
				Indian tribe members, Alaska Natives, and Native Hawaiians;
								(ii)the location of
				the Small Business Development Center site proposed by the applicant;
								(iii)the required
				amount of grant funding needed by the applicant to implement the program;
				and
								(iv)the extent to
				which the applicant has consulted with local tribal councils.
								(D)Applicability of
				grant requirementsAn applicant for a grant under subparagraph
				(A) shall comply with all of the requirements of this section, except that the
				matching funds requirements under paragraph (4)(A) shall not apply.
							(E)Maximum amount
				of grantsNo applicant may receive more than $300,000 in grants
				under this paragraph for any fiscal year.
							(F)RegulationsAfter
				providing notice and an opportunity for comment and after consulting with the
				Association recognized by the Administration pursuant to paragraph (3)(A) (but
				not later than 180 days after the date of enactment of this paragraph), the
				Administration shall issue final regulations to carry out this paragraph,
				including regulations that establish—
								(i)standards relating
				to educational, technical, and support services to be provided by Small
				Business Development Centers receiving assistance under this paragraph;
				and
								(ii)standards
				relating to any work plan that the Administration may require a Small Business
				Development Center receiving assistance under this paragraph to develop.
								(G)Advice of local
				tribal organizationsA Small Business Development Center
				receiving a grant under this paragraph shall request the advice of a tribal
				organization on how best to provide assistance to Indian tribe members, Alaska
				Natives, and Native Hawaiians and where to locate satellite centers to provide
				such assistance.
							(H)DefinitionsIn
				this paragraph, the following definitions apply:
								(i)Indian
				landsThe term Indian lands has the meaning given
				the term Indian country in
				section
				1151 of title 18, United States Code, the meaning given the
				term Indian reservation in
				section
				151.2 of title 25, Code of Federal Regulations (as in effect on
				the date of enactment of this paragraph), and the meaning given the term
				reservation in section 4 of the Indian Child Welfare Act of 1978
				(25 U.S.C.
				1903).
								(ii)Indian
				tribeThe term Indian tribe means any band, nation,
				or organized group or community of Indians located in the contiguous United
				States, and the Metlakatla Indian Community, whose members are recognized as
				eligible for the services provided to Indians by the Secretary of the Interior
				because of their status as Indians.
								(iii)Indian tribe
				memberThe term Indian tribe member means a member
				of an Indian tribe (other than an Alaska Native).
								(iv)Alaska
				NativeThe term Alaska Native has the meaning given
				the term Native in section 3(b) of the Alaska Native Claims
				Settlement Act (43
				U.S.C. 1602(b)).
								(v)Native
				HawaiianThe term
				Native Hawaiian means any individual who is—
									(I)a citizen of the
				United States; and
									(II)a descendant of
				the aboriginal people, who prior to 1778, occupied and exercised sovereignty in
				the area that now constitutes the State of Hawaii.
									(vi)Tribal
				organizationThe term
				tribal organization has the meaning given that term in section
				4(l) of the Indian Self-Determination and Education Assistance Act
				(25 U.S.C.
				450b(l)).
								(I)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $7,000,000 for each of fiscal years 2010 and 2011.
							(J)Funding
				limitations
								(i)Nonapplicability
				of certain limitationsFunding under this paragraph shall be in
				addition to the dollar program limitations specified in paragraph (4).
								(ii)Limitation on
				use of fundsThe Administration may carry out this paragraph only
				with amounts appropriated in advance specifically to carry out this
				paragraph.
								.
				IVBroadening the
			 Women’s Business Center program
			401.Notification of
			 grants; publication of grant amountsSection 29 of the Small Business Act
			 (15 U.S.C.
			 656) is amended by adding at the end the following new
			 subsection:
				
					(o)Notification of
				grants; publication of grant amountsThe Administrator shall disburse funds to a
				women’s business center not later than 1 month after the center’s application
				is approved under this section. At the end of each fiscal year the
				Administrator (acting through the Office of Women’s Business ownership) shall
				publish on the Administration’s website a report setting forth the total amount
				of the grants made under this Act to each women’s business center in the fiscal
				year for which the report is issued, the total amount of such grants made in
				each prior fiscal year to each such center, and the total amount of private
				matching funds provided by each such center over the lifetime of the
				center.
					.
			402.CommunicationsSection 29 of the Small Business Act
			 (15 U.S.C.
			 656), as amended, is further amended by adding at the end the
			 following new subsection:
				
					(p)CommunicationsThe Administrator shall establish, by rule,
				a standardized process to communicate with women’s business centers regarding
				program administration matters, including reimbursement, regulatory matters,
				and programmatic changes. The Administrator shall notify each women’s business
				center of the opportunity for notice and comment on the proposed
				rule.
					.
			403.Funding
				(a)FormulaSection 29(b) of the Small Business Act
			 (15 U.S.C.
			 656(b)) is amended to read as follows:
					
						(b)Authority
							(1)In
				generalThe Administrator may
				provide financial assistance to private nonprofit organizations to conduct
				projects for the benefit of small business concerns owned and controlled by
				women. The projects shall provide—
								(A)financial assistance, including training
				and counseling in how to apply for and secure business credit and investment
				capital, preparing and presenting financial statements, and managing cash flow
				and other financial operations of a business concern;
								(B)management assistance, including training
				and counseling in how to plan, organize, staff, direct, and control each major
				activity and function of a small business concern, including implementing
				cost-saving energy techniques; and
								(C)marketing
				assistance, including training and counseling in identifying and segmenting
				domestic and international market opportunities, preparing and executing
				marketing plans, developing pricing strategies, locating contract
				opportunities, negotiating contracts, and utilizing varying public relations
				and advertising techniques.
								(2)TiersThe Administrator shall provide assistance
				under paragraph (1) in 3 tiers of assistance as follows:
								(A)The first tier shall be to conduct a 5-year
				project in a situation where a project has not previously been conducted. Such
				a project shall be in a total amount of not more than $150,000 per year.
				Projects receiving assistance under this subparagraph that possess the capacity
				to train existing or potential business owners in the fields of green
				technology, clean technology, or energy efficiency shall receive the maximum
				award under this subparagraph.
								(B)The second tier
				shall be to conduct a 3-year project in a situation where a first-tier project
				is being completed. Such a project shall be in a total amount of not more than
				$100,000 per year.
								(C)The third tier
				shall be to conduct a 3-year project in a situation where a second-tier project
				is being completed. Such a project shall be in a total amount of not more than
				$100,000 per year. Third-tier grants shall be renewable subject to established
				eligibility criteria as well as criteria in subsection (b)(4).
								(3)Allocation of
				fundsOf the amounts made available for assistance under this
				subsection, the Administrator shall allocate—
								(A)at least 40
				percent for first-tier projects under paragraph (2)(A);
								(B)20 percent for
				second-tier projects under paragraph (2)(B); and
								(C)the remainder for
				third-tier projects under paragraph (2)(C).
								(4) Benchmarks for
				third-tier projectsIn awarding third-tier projects under
				paragraph (2)(C), the Administrator shall use benchmarks based on
				socio-economic factors in the community and on the performance of the
				applicant. The benchmarks shall include—
								(A)the total number
				of women served by the project;
								(B)the proportion of
				low income women and socio-economic distribution of clients served by the
				project;
								(C)the proportion of
				individuals in the community that are socially or economically disadvantaged
				(based on median income);
								(D)the future
				fund-raising and service coordination plans;
								(E)the capacity of the project to train
				existing or potential business owners in the fields of green technology, clean
				technology, or energy efficiency;
								(F)the diversity of
				services provided; and
								(G)geographic
				distribution within and across the 10 regions of the Small Business
				Administration.
								.
				(b)MatchingSubparagraphs (A) and (B) of section
			 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) are amended to
			 read as follows:
					
						(A)For the first and
				second years of the project, 1 non-Federal dollar for each 2 Federal
				dollars.
						(B)Each year after
				the second year of the project—
							(i)1
				non-Federal dollar for each Federal dollar; or
							(ii)if the center is in a community at least 50
				percent of the population of which is below the median income for the State or
				United States territory in which the center is located, 1 non-Federal dollar
				for each 2 Federal
				dollars.
							.
				(c)AuthorizationSection
			 20 of the Small Business Act (15 U.S.C. 631 note) is amended by
			 inserting the following new subsection after subsection (e):
					
						(f)Women’s business
				centersThere is authorized
				to be appropriated for purposes of grants under section 29 to women’s business
				centers not more than $20,000,000 in fiscal year 2010 and not more than
				$22,000,000 in fiscal year
				2011.
						.
				404.Performance and
			 planning
				(a)In
			 generalSection 29(h)(1) of
			 the Small Business Act (15 U.S.C. 656(h)(1)) is
			 amended—
					(1)by striking
			 and  at the end of subparagraph (A);
					(2)by redesignating
			 subparagraph (B) as subparagraph (D); and
					(3)by inserting the
			 following new subparagraphs after subparagraph (A):
						
							(B)establish performance measures, taking into
				account the demographic differences of populations served by women's business
				centers, which measures shall include—
								(i)outcome-based
				measures of the amount of job creation or economic activity generated in the
				local community as a result of efforts made and services provided by each
				women’s business center, and
								(ii)service-based
				measures of the amount of services provided to individuals and small business
				concerns served by each women’s business center;
								(C)require each women’s business center to
				submit an annual plan for the next year that includes the center's funding
				sources and amounts, strategies for increasing outreach to women-owned
				businesses, strategies for increasing job growth in the community, strategies
				for increasing job placement of women in nontraditional occupations, and other
				content as determined by the Administrator;
				and
							.
					(b)Conforming
			 amendmentSection 29(h)(1) of
			 the Small Business Act (15 U.S.C. 656(h)(1)), as amended, is
			 further amended by adding the following at the end thereof:
					
						The
				Administrator's evaluation of each women’s business center as required by this
				subsection shall be in part based on the performance measures under
				subparagraphs (B) and (C). These measures and the Administrator's evaluations
				thereof shall be made publicly
				available..
				405.National
			 Women’s Business CouncilThe
			 Women's Business Ownership Act of 1988 is amended as follows:
				(1)In section 409(a)
			 (15 U.S.C.
			 7109(a)), by adding the following at the end thereof:
			 Such studies shall include a study on the impact of the 2008–2009
			 financial markets crisis on women-owned businesses, and a study of the use of
			 the Small Business Administration’s programs by women-owned
			 businesses..
				(2)In section 410(a)
			 (15 U.S.C.
			 7110(a)), by striking 2001 through 2003 and
			 insert 2010 and 2011.
				406.Applicant
			 evaluation criteriaSection
			 29(f) of the Small Business Act (15 U.S.C. 656(f)) is amended—
				(1)in paragraph (3)
			 by striking and at the end;
				(2)in paragraph (4)
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(5)whether the applicant has the capacity to
				train existing or potential business owners in the fields of green technology,
				clean technology, or energy
				efficiency.
						.
				VSCORE
			 Program improvements
			501.Expansion of
			 volunteer representation and benchmark reports
				(a)Expansion of
			 volunteer representationSection 8(b)(1)(B) of the Small Business
			 Act (15 U.S.C.
			 637(b)(1)(B)) is amended—
					(1)by inserting
			 (i) after (B); and
					(2)by adding at the
			 end the following:
						
							(ii)The Administrator shall ensure that
				SCORE, established under this subparagraph, carries out a plan to increase the
				proportion of mentors who are from socially or economically disadvantaged
				backgrounds and, on an annual basis, reports to the Administrator on the
				implementation of this
				subparagraph.
							.
					(b)Benchmark
			 reportsSection 8(b)(1)(B) of the Small Business Act
			 (15 U.S.C.
			 637(b)(1)(B)), as amended, is further amended by adding at the
			 end the following:
					
						(iii)The Administrator shall ensure that SCORE,
				established under this subparagraph, establishes benchmarks for use in
				evaluating the performance of its activities and of its volunteers. The
				benchmarks shall include benchmarks relating to the demographic characteristics
				and the geographic characteristics of persons assisted by SCORE, benchmarks
				related to the hours spent mentoring by volunteers, and benchmarks relating to
				the performance of the persons assisted by SCORE. SCORE shall report, on an
				annual basis, to the Administrator the extent to which the benchmarks
				established under this clause are being
				attained.
						.
				502.Mentoring and
			 networkingSection 8(b)(1)(B)
			 of the Small Business Act (15 U.S.C. 637(b)(1)(B)), as amended,
			 is further amended by adding at the end the following:
				
					(iv)The Administrator shall ensure that SCORE,
				established under this subparagraph, establishes a mentoring program for small
				business concerns that provides one-on-one advice to small business concerns
				from qualified counselors. For purposes of this clause, qualified counselors
				are counselors with at least 10 years experience in the industry sector or area
				of responsibility of the small business concern seeking advice.
					(v)The Administrator shall carry out a
				networking program through SCORE, established under this subparagraph, that
				provides small business concerns with the opportunity to make business contacts
				in their industry or geographic
				region.
					.
			503.Name of program
			 changed to SCORE
				(a)Name
			 changeThe Small Business Act
			 is amended as follows:
					(1)In section
			 8(b)(1)(B) (15 U.S.C.
			 637(b)(1)(B)), by striking Executives (SCORE)
			 and inserting Executives (in this Act referred to as
			 SCORE).
					(2)In section
			 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by
			 striking the Service Corps of Retired Executives and inserting
			 SCORE.
					(3)In section 20
			 (15 U.S.C.
			 631 note)—
						(A)in subsection
			 (d)(1)(E), by striking the Service Corps of Retired Executives
			 program and inserting SCORE; and
						(B)in subsection
			 (e)(1)(E), by striking the Service Corps of Retired Executives
			 program and inserting SCORE.
						(4)In section
			 33(b)(2) (15 U.S.C.
			 657c(b)(2)), by striking Service Corps of Retired
			 Executives and inserting SCORE.
					(b)Elimination of
			 ACESection 8(b)(1)(B) of the
			 Small Business Act (15 U.S.C. 637(b)(1)(B)), as amended,
			 is further amended by striking and an Active Corps of Executive
			 (ACE).
				504.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note), as amended by
			 section 403(c) of this Act, is further amended by inserting the following new
			 subsection after subsection (f):
				
					(g)Authorization of
				appropriations for SCOREThere is authorized to be appropriated
				$7,000,000 for SCORE under section 8(b)(1) for each of the fiscal years 2010
				and
				2011.
					.
			VIExpanding
			 entrepreneurship
			601.Expanding
			 entrepreneurshipSection 4 of
			 the Small Business Act (15 U.S.C. 633) is amended by adding
			 at the end the following:
				
					(g)Management and
				direction
						(1)Plan for
				entrepreneurial development and job creation strategyThe Administrator shall develop and submit
				to Congress a plan, in consultation with a representative from each of the
				agency's entrepreneurial development programs, for using the Small Business
				Administration’s entrepreneurial development programs to create jobs during
				fiscal years 2010 and 2011. The plan shall include the Administration’s plan
				for drawing on existing programs, including Small Business Development Centers,
				Women’s Business Centers, SCORE, Veterans Business Centers, Native American
				Outreach, and other appropriate programs. The Administrator shall identify a
				strategy for each Administration region to create or retain jobs through
				Administration programs. The Administrator shall identify, in consultation with
				appropriate personnel from entrepreneurial development programs, performance
				measures and criteria, including job creation, job retention, and job
				retraining goals, to evaluate the success of the Administration’s actions
				regarding these efforts.
						(2)Data collection
				processThe Administrator
				shall, after notice and opportunity for comment, promulgate a rule to develop
				and implement a consistent data collection process to cover all entrepreneurial
				development programs. Such data collection process shall include data relating
				to job creation, performance, and any other data determined appropriate by the
				Administrator with respect to the Administration’s entrepreneurial development
				programs.
						(3)Coordination and
				Alignment of SBA Entrepreneurial Development ProgramsThe
				Administrator shall submit annually to Congress, in consultation with other
				Federal departments and agencies as appropriate, a report on opportunities to
				foster coordination, limit duplication, and improve program delivery for
				Federal entrepreneurial development programs.
						(4)Database of
				Entrepreneurial Development Service ProvidersThe Administrator
				shall, after a period of 60 days for public comment, establish a database of
				providers of entrepreneurial development services and, make such database
				available through the Administration’s Web site. The database shall be
				searchable by industry, geography, and service required.
						(5)Community
				SpecialistThe Administrator
				shall designate not less than one staff member in each Administration district
				office as a community specialist who has as their full-time responsibility
				working with local entrepreneurial development service providers to increase
				coordination with Federal resources. The Administrator shall develop benchmarks
				for measuring the performance of community specialists under this
				subsection.
						(6)Entrepreneurial
				Development PortalThe Administrator shall publish a design for a
				Web-based portal to provide comprehensive information on the Administration’s
				entrepreneurial development programs. After a period of 60 days for public
				comment, the Administrator shall establish such portal and—
							(A)integrate under
				one Web portal, Small Business Development Centers, Women's Business Centers,
				SCORE, Veterans Business Centers, the Administration’s distance learning
				program, and other programs as appropriate;
							(B)revise the Administration’s primary Web
				site so that the Web portal described in subparagraph (A) is available as a
				link on the main Web page of the Web site;
							(C)increase
				consumer-oriented content on the Administration’s Web site and focus on
				promoting access to business solutions, including marketing, financing, and
				human resources planning;
							(D)establish relevant
				Web content aggregated by industry segment, stage of business development,
				level of need, and include referral links to appropriate Administration
				services, including financing, training and counseling, and procurement
				assistance; and
							(E)provide style
				guidelines and links for visitors to the Administration’s Web site to be able
				to comment on and evaluate the materials in terms of their usefulness.
							(7)Pilot
				programsThe Administrator
				may not conduct any pilot program for a period of greater than 3 years if the
				program conflicts with, or uses the resources of, any of the entrepreneurial
				development programs authorized under section 8(b)(1)(B), 21, 29, 32, or any
				other provision of this
				Act.
						.
			VIIModernizing the
			 Small Business Development Center Program
			701.Small business
			 development centers operational changes
				(a)Accreditation
			 requirementSection 21(a)(1) of the Small Business Act
			 (15 U.S.C.
			 648(a)(1)) is amended as follows:
					(1)In the proviso, by
			 inserting before institution the following:
			 accredited.
					(2)In the sentence
			 beginning The Administration shall, by inserting before
			 institutions the following: accredited.
					(3)By adding at the
			 end the following new sentence: In this paragraph, the term
			 accredited institution of higher education means an institution
			 that is accredited as described in section 101(a)(5) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1001(a)(5))..
					(b)Program
			 negotiationsSection 21(a)(3) of the Small Business Act
			 (15 U.S.C.
			 648(a)(3)) is amended in the matter preceding subparagraph (A),
			 by inserting before agreed the following:
			 mutually.
				(c)Contract
			 negotiationsSection 21(a)(3)(A) of the Small Business Act
			 (15 U.S.C.
			 648(a)(3)(A)) is amended by inserting after uniform
			 negotiated the following: mutually agreed to.
				(d)SBDC
			 hiringSection 21(c)(2)(A) of
			 the Small Business Act (15 U.S.C. 648(c)(2)(A)) is amended
			 by inserting after full-time staff the following: , the
			 hiring of which shall be at the sole discretion of the center without the need
			 for input or approval from any officer or employee of the
			 Administration.
				(e)Content of
			 consultationsSection
			 21(a)(7)(A) of the Small Business Act (15 U.S.C. 648(a)(7)(A)) is amended
			 in the matter preceding clause (i) by inserting after under this
			 section the following: , or the content of any consultation with
			 such an individual or small business concern,.
				(f)Amounts for
			 administrative expensesSection 21(a)(4)(C)(v)(I) of the Small
			 Business Act (15
			 U.S.C. 648(a)(4)(C)(v)(I)) is amended to read as
			 follows:
					
						(I)In
				generalOf the amounts made
				available in any fiscal year to carry out this section, not more than $500,000
				may be used by the Administration to pay expenses enumerated in subparagraphs
				(B) through (D) of section
				20(a)(1).
						.
				(g)Non-matching
			 portability grantsSection
			 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is
			 amended by adding at the end the following: In the event of a disaster,
			 the dollar limitation in the preceding sentence shall not
			 apply..
				(h)Distribution to
			 SBDCsSection 21(b) of the
			 Small Business Act (15 U.S.C. 648(b)) is amended by
			 adding at the end the following new paragraph:
					
						(4)Limitation on distribution to small
				business development centers
							(A)In generalExcept as
				otherwise provided in this paragraph, the Administration shall not distribute
				funds to a Small Business Development Center if the State in which the Small
				Business Development Center is located is served by more than one Small
				Business Development Center.
							(B)Unavailability
				exceptionThe Administration
				may distribute funds to a maximum of two Small Business Development Centers in
				any State if no applicant has applied to serve the entire State.
							(C)Grandfather clauseThe
				limitations in this paragraph shall not apply to any State in which more than
				one Small Business Development Center received funding prior to January 1,
				2007.
							(D)DefinitionFor the
				purposes of this paragraph, the term Small Business Development
				Center means the entity selected by the Administration to receive funds
				pursuant to the funding formula set forth in subsection (a)(4), without regard
				to the number of sites for service delivery such entity establishes or
				funds.
							.
				(i)Women’s business
			 centersSection 21(a)(1) of
			 the Small Business Act (15 U.S.C. 648(a)(1)), as amended, is
			 further amended—
					(1)by striking
			 and women's business centers operating pursuant to section 29;
			 and
					(2)by striking
			 or a women’s business center operating pursuant to section
			 29.
					702.Access to credit and
			 capitalSection 21 of the
			 Small Business Act (15 U.S.C. 648) is amended by adding
			 at the end the following new subsection:
				
					(o)Access to credit
				and capital program
						(1)In
				generalThe Administration shall establish a grant program for
				small business development centers in accordance with this subsection. To be
				eligible for the program, a small business development center must be in good
				standing and comply with the other requirements of this section. Funds made
				available through the program shall be used to—
							(A)develop
				specialized programs to assist local small business concerns in securing
				capital and repairing damaged credit;
							(B)provide
				informational seminars on securing credit and loans;
							(C)provide one-on-one
				counseling with potential borrowers to improve financial presentations to
				lenders; and
							(D)facilitate
				borrowers’ access to non-traditional financing sources, as well as traditional
				lending sources.
							(2)Award size
				limitThe Administration may not award an entity more than
				$300,000 in grant funds under this subsection.
						(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
						(4)AuthorizationThere
				is authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2010 and
				2011.
						.
			703.Procurement
			 training and assistanceSection 21 of the Small Business Act
			 (15 U.S.C.
			 648), as amended, is further amended by adding at the end the
			 following new subsection:
				
					(p)Procurement
				training and assistance
						(1)In
				generalThe Administration
				shall establish a grant program for small business development centers in
				accordance with this subsection. To be eligible for the program, a small
				business development center must be in good standing and comply with the other
				requirements of this section. Funds made available through the program shall be
				used to—
							(A)work with local
				agencies to identify contracts that are suitable for local small business
				concerns;
							(B)prepare small
				businesses to be ready as subcontractors and prime contractors for contracts
				made available under the American Recovery and Reinvestment Act of 2009
				(Public Law
				111–5) through training and business advisement, particularly
				in the construction trades; and
							(C)provide technical
				assistance regarding the Federal procurement process, including assisting small
				business concerns to comply with federal regulations and bonding
				requirements.
							(2)Award size
				limitThe Administration may not award an entity more than
				$300,000 in grant funds under this subsection.
						(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
						(4)Authorization of
				appropriationsThere is
				authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2010 and
				2011.
						.
			704.Green
			 entrepreneurs training programSection 21 of the Small Business Act
			 (15 U.S.C.
			 648), as amended, is further amended by adding at the end the
			 following new subsection:
				
					(q)Green
				entrepreneurs training program
						(1)In
				generalThe Administration
				shall establish a grant program for small business development centers in
				accordance with this subsection. To be eligible for the program, a small
				business development center must be in good standing and comply with the other
				requirements of this section. Funds made available through the program shall be
				used to—
							(A)provide education classes and one-on-one
				instruction in starting a business in the fields of energy efficiency, green
				technology, or clean technology and in adapting a business to include such
				fields;
							(B)coordinate such
				classes and instruction, to the extent practicable, with local community
				colleges and local professional trade associations;
							(C)assist and provide technical counseling to
				individuals seeking to start a business in the fields of energy efficiency,
				green technology, or clean technology and to individuals seeking to adapt a
				business to include such fields; and
							(D)provide services that assist low-income or
				dislocated workers to start businesses in the fields of energy efficiency,
				green technology, or clean technology.
							(2)Award size
				limitThe Administration may not award an entity more than
				$300,000 in grant funds under this subsection.
						(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
						(4)Authorization of
				appropriationsThere is
				authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2010 and
				2011.
						.
			705.Main street
			 stabilizationSection 21 of
			 the Small Business Act (15 U.S.C. 648), as amended, is
			 further amended by adding the following new subsection at the end
			 thereof:
				
					(r)Main street
				stabilization
						(1)In
				generalThe Administration
				shall establish a grant program for small business development centers in
				accordance with this subsection. To be eligible for the program, a small
				business development center must be in good standing and comply with the other
				requirements of this section. Funds made available through the program shall be
				used to—
							(A)establish a
				statewide small business helpline within every State and United States
				territory to provide immediate expert information and assistance to small
				business concerns;
							(B)develop a
				portfolio of online survival and growth tools and resources that struggling
				small business concerns can utilize through the Internet;
							(C)develop business
				advisory capacity to provide expert consulting and education to assist small
				businesses at-risk of failure and to, in areas of high demand, shorten the
				response time of small business development centers, and, in rural areas,
				support added outreach in remote communities;
							(D)deploy additional
				resources to help specific industry sectors with a high presence of small
				business concerns, which shall be targeted toward clusters of small businesses
				with similar needs and build upon best practices from earlier
				assistance;
							(E)develop a formal
				listing of financing options for small business capital access; and
							(F)deliver services
				that help dislocated workers start new businesses.
							(2)Award size
				limitThe Administration may not award an entity more than
				$250,000 in grant funds under this subsection.
						(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
						(4)AuthorizationThere is authorized to be appropriated not
				more than $2,500,000 for the purposes of carrying out this subsection for each
				of the fiscal years 2010 and
				2011.
						.
			706.Prohibition on
			 program income being used as matching fundsSection 21(a)(4)(B) (15 U.S.C.
			 648(a)(4)(B)) is amended by inserting after Federal
			 program the following: and shall not include any funds obtained
			 through the assessment of fees to small business clients.
			707.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note), as amended by
			 sections 403(c) and 504 of this Act, is further amended by inserting after
			 subsection (g) the following new subsection:
				
					(h)Small business
				development centersThere is
				authorized to be appropriated to carry out the Small Business Development
				Center Program under section 21 $150,000,000 for fiscal year 2010 and
				$160,000,000 for fiscal year
				2011.
					.
			708.Small
			 Manufacturers transition assistance programSection 21 of the Small Business Act
			 (15 U.S.C.
			 648), as amended, is further amended by adding at the end the
			 following new subsection:
				
					(s)Small
				Manufacturers transition assistance program
						(1)In
				generalThe Administration shall establish a grant program for
				small business development centers in accordance with this subsection. To be
				eligible for the program, a small business development center must be in good
				standing and comply with the other requirements of this section. Funds made
				available through the program shall be used to—
							(A)provide technical assistance and expertise
				to small manufacturers with respect to changing operations to another industry
				sector or reorganizing operations to increase efficiency and
				profitability;
							(B)assist marketing of the capabilities of
				small manufacturers outside the principal area of operations of such
				manufacturers;
							(C)facilitate
				peer-to-peer and mentor-protege relationships between small manufacturers and
				corporations and Federal agencies; and
							(D)conduct outreach
				activities to local small manufacturers with respect to the availability of the
				services described in subparagraphs (A), (B), and (C).
							(2)Definition of
				small manufacturerIn this subsection, the term small
				manufacturer means a small business concern engaged in an industry
				specified in sector 31, 32, or 33 of the North American Industry Classification
				System in section 121.201 of title 13,
				Code of Federal Regulations.
						(3)Award size
				limitThe Administration may not award an entity more than
				$250,000 in grant funds under this subsection.
						(4)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
						(5)AuthorizationThere
				is authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2010 and
				2011.
						.
			VIIIMicroenterprise
			 training center program
			801.Microenterprise
			 training center programThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended by
			 inserting after section 45, as added by section 301(b) of this Act, the
			 following:
				
					46.Microenterprise
				training center program
						(a)EstablishmentThe Administrator shall establish and carry
				out a microenterprise training center program for the purpose of providing
				low-income and unemployed individuals with training and counseling with respect
				to starting a microenterprise.
						(b)Number and
				location of centersIn
				carrying out the program under subsection (a), the Administrator shall
				establish 10 microenterprise training centers, which, to the extent
				practicable, shall be located in a manner that promotes the geographic
				diversity of such centers. The Administrator shall give priority in locating
				such centers to areas with high proportions of low-income and unemployed
				individuals.
						(c)FunctionIn carrying out the program under
				subsection (a), the Administrator shall ensure that microenterprise training
				centers provide training and resources to individuals seeking to start a new
				microenterprise, including through the provision of classes, one-on-one
				instruction, and other services the Administrator determines
				appropriate.
						(d)CoordinationThe
				Administrator shall coordinate the program established under subsection (a)
				with other programs of the Administration that may provide support to
				microenterprises.
						(e)Definition of
				microenterpriseIn this section, the term
				microenterprise means a business with not more than 6 employees
				and begun with an initial investment of not more than
				$40,000.
						.
			IXMilitary
			 entrepreneurs program
			901.Military
			 entrepreneurs programThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended by
			 inserting after section 45, as added by section 301(b) of this Act, the
			 following:
				
					47.Military
				entrepreneurs program
						(a)EstablishmentThe Administrator shall establish and carry
				out a program to provide business counseling and entrepreneurial development
				assistance to members of the Armed Forces to facilitate the development of
				small business concerns.
						(b)LiaisonIn
				carrying out the program described in subsection (a), the Administrator shall
				establish a liaison to facilitate outreach to members of the Armed Forces with
				respect to business counseling and entrepreneurial development
				assistance.
						(c)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $1,000,000 for fiscal years 2010 and
				2011.
						.
			XRural
			 Entrepreneurship Advisory Council
			1001.Rural
			 Entrepreneurship Advisory CouncilThe Small Business Act (15 U.S.C. 631 et.
			 seq.) is amended by inserting after section 45, as added by section 301(b) of
			 this Act, the following:
				
					48.Rural
				Entrepreneurship Advisory Council
						(a)EstablishmentThe Administrator shall establish a rural
				entrepreneurship advisory council (hereinafter referred to in this section as
				the council).
						(b)CompositionThe Administrator shall ensure that the
				council is composed of appropriate officials from the Administration, the rural
				development programs of the Department of Agriculture, and the Department of
				Commerce and of representatives, who volunteer for the council, from the
				academic, small business, agriculture, and high-tech communities.
						(c)Functions
							(1)Initial
				reportNot later than 90 days
				after the date of the enactment of this section, the council shall submit to
				the Administrator and to Congress a report on the following:
								(A)Entrepreneurship
				in rural communities compared to urban communities.
								(B)Potential barriers
				to entrepreneurship for individuals in rural communities.
								(C)Effective Federal
				policies that are expanding entrepreneurship in rural communities.
								(D)Recommendations
				for Federal policies to foster entrepreneurship in rural communities and to
				ensure that rural entrepreneurs have equal access to technical assistance,
				entrepreneurial opportunities, and educational outreach.
								(2)AdviceThe
				council shall provide ongoing advice to the Administrator with respect to rural
				entrepreneurship and make recommendations to foster rural entrepreneurs,
				including through the effective use of broadband
				technology.
							.
			XIAssistance
			 related to carbon emission tax
			1101.Assistance
			 related to carbon emission taxSection 21(c)(3) of the Small Business Act
			 (15 U.S.C.
			 648(c)(3)) is amended—
				(1)in subparagraph
			 (S), by striking the final “and”;
				(2)in subparagraph
			 (T), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(U)providing information and technical
				assistance to any small business owner that faces an increase in costs as a
				result of the enactment of any program to impose a tax on carbon emissions,
				either directly or through the operation of a cap and trade system on such
				emission
				limits.
						.
				
	
		
			Passed the House of
			 Representatives May 20, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
